6FFp      OF, THE ATTORNEY GE,NERAL                      0,~ TEXAS
                         AUSTIN




                         .   .



                                                                                      .




                                                                                  .   .   .

                                                 dibility of such cchoo1s.   .’
                                                 itlod to send on% of its




cllug out of the state ami the ~erfox~znco of such
duties and what would they b.c alloyed co wj hia ~35.
     r Cioa for conducfing an I.nvca’tfigation of such
ixol&

        Me answcti gow rirot             questiori,       %30.”
                .
   _    .           .:
                                 :           .
                                     :   .         .
              _ .
                                                                                       > .. $23
                                                                                       _.                      ~.
   .*
                                                                             ..
  ..
 ‘fiignprable 3, &&ey    tsrlght , page 2    .   .
         -_
:*  .j
 .*--~-.a . : _~
              Scdtlon 7 of the Aot re@httng the ractice Of
 ~Odirop6oto~sIn Texa8, Lws 48th .Lsgls2ature P19b3), Reqilar
  Session, Chaster 359’(Vernon’s An&ot%ted Civil Statutes, rirti-
                                                         -‘                                       :,. .c
.ole~ $3.2a, Section 9) provLdoo, in part, that!          ,-                                           .
                     , l . .I?0 echooJ of    ohipopractio     shailbe            . .
                .sl
.: . .,
             dearnodrac~grxteed unless an& ~untll it shall be 80
  - .:.’:.l classlfled     by the Board, an& the Bonrb ohall have            1 .. .:.
           . authority ana it is hereby made Its iluty to so act.
/          .All clasai~lcatlons       sh611 be baaed ugoa ovldonoe
 ’ i deemed sufficient             by ths Bow&. Classlficfttlons               .         ..
 ., .     ..~otheswiao   made   shall  be  without   cffeot.     In mktiarz,
         . ‘such olassificatlons       the Boer14 mav act &on auv avL-..‘-.
 : :.‘. @mco intro&cod bcPora it, incXudln~ the peraoua,?l
             knotilodr,o SIXI testlmong of its rq&ars or a~J+f
            -them, or ‘upon rem         of inopectors ap--olnted y tho                       :
:. . - Ed            or other CisinterosteB,      lmpartZa1 persons of               ~*
             gor3dcharacter,‘posscssirig      sufffoicnt     knovXo&a,
             .akil.l and ability to uako the aala inspections .and               ., _. .,         ~.!-
         ~.‘reports;.- 813 reports of inspectors shall be .ln                                                       .
            pitlhg,     ~oeM.fleti by affidavit,,    arm3shall be pr’Ima       ..,‘;. ..:       .      .
             faaoie ovidcncc of the truth of tho statements eon- .                                       .
         ; plncd therein.         Any member of the Roard mag be so-
   -. m                as, In-:         but
            &all b- mmut&g: to BWV
         - gpll!ntaPFi7~~o              Qo
       I of the Raard to make ~14s
             praotic School mmad ia an 0 plication            for license.            ;:.           .
          : to praatice ChtropraatLa. a 7,22ji$B8iS. QurS)                             :. p,-;&

                AZlSvering gouP eecon~ question,.           Section     2 oft the Act
pro&w       1                                                                     ._
                         _
                ‘. i . a per &I   of Ten I&!rs     ($10) to each .
         ‘&Wber of the Board for such tin3 a8 is actually        m.                          :~
          spent Ln the Oischarge of official   duties, ph3
          travalLu~ expenses of Ton Cents (ZO#) ,*r mile. Such
          sa3aarics and expenses ahall be paid out &’ said fund.
        : by the SMte’TreasweP    on the uarranta 0% #ho Camp-
          troller of Public 6acounts, on vouoh&ro approved
          by the Roar& , . . .o                                                                            .

  :
          A Board memberticking ouch inspectiom Is vithtn the
dlscbarge of his offioLa1 duties end is entitled to rccelvc the
‘per c&m Rnd olilea.go provided by the jict. Espaalally. is this


                                                                                       <
                                                                                        .   . .
.-
.-
                .I




            ,
            ,



:. :Eonorabia’
_.
_. : :
.‘:i.
.':i.  . ..
     :
       trui &v& thu app'r&>f&tlonbills db not contain any appro-
      pri&iou forkthe %ato Board of Chiropractic~xxomlneroam we                                                                      -,;=
     ‘thereSore must lo& only to the'provisions of the iict itself.
      In 'thisconnectio,?.a;a
                           eopecialZy
      tioq to the
      tlafs .69partgenton
         op@,i&on             is wadlo a
                     _.             : ._   .
                                      .                                                            ~Yhra very truly




                                                                                                           Bavid Wwtch
                                                                                                             Asskmint
                                                                                                                                                                             I

                                                                                                                                                                     . . .




                                                                                                                                                 .~         :
                                                                      ,_        .’

                                                                                                                                                     ,/.                 .
                                               .,.                                   :   .
                                                                                                                                                 .     ..
                                                                                                                                              ‘..
                                                                  I        .:


                                                              .

                                                                                                                                                                .:
                                                                                                                             , ,;.
                                           ..        I            _’                                                     : :‘a...
                                                         ..                              ._       .’                                 i
                                                                                                                                         ..



                                                                                              :




            -
                     .
                         *I